Citation Nr: 0823945	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-17 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of a head and 
neck injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
November 1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

In June 2007, the veteran was provided a personal hearing 
before a Veterans Law Judge (VLJ), a transcript of which is 
of record.  Subsequently, the VLJ who conducted the June 2007 
hearing retired from the Board prior to adjudication of the 
veteran's claim on appeal.  Pursuant to 38 C.F.R. § 20.707, 
the VLJ who conducts a hearing shall participate in the final 
determination of the claim.  Since the veteran provided 
testimony pertaining to the service connection claim for 
residuals of a head and neck injury in June 2007, and it 
remains in pending in appellate status subsequent to the 
retirement of the VLJ who formerly had jurisdiction of this 
case, the veteran is entitled to a new Board hearing.  See 38 
C.F.R. § 20.717 (2007).  Accordingly, the Board notified the 
veteran of the aforementioned facts and applicable 
regulations and provided the veteran with the opportunity to 
testify at another hearing.  In a response received from the 
veteran in May 2008, he indicated that he did not wish to 
have another hearing.

The Board notes that the veteran's May 2006 VA Form 9 
originally included the issue of entitlement to service 
connection for residuals of injury to the lumbar spine.  A 
May 2007 rating decision granted the veteran service-
connection for residuals of injury to the lumbar spine, and 
assigned him a 60 percent disability evaluation.  In a May 
2007 statement, the veteran indicated that he was satisfied 
with this decision, and thus, this issue has been resolved 
and is no longer on appeal before the Board.  See generally 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand: to comply with the veteran's request for 
AOJ consideration of newly submitted evidence.

The veteran contends that current residuals of a head and 
neck injury are causally related to service, including 
reported injuries in June 1989 and a July 1991 car accident.  
Therefore, he contends that service connection is warranted 
for current residuals of a head and neck injury.  The Board 
finds that remand is necessary to allow for agency of 
original jurisdiction (AOJ) consideration of newly submitted 
evidence.

Specifically, subsequent to certification of the appeal to 
the Board, the Board requested a medical opinion concerning 
the issue on appeal.  See 38 U.S.C.A. § 20.901(d); 38 C.F.R. 
§ 3.328.  This opinion was obtained in January 2008, and a 
copy was provided to the veteran in February 2008.  Later 
that same month, the veteran responded to the opinion, 
providing additional arguments and evidence.  The veteran's 
statements and evidence were accompanied by a previously 
provided Medical Opinion Response Form, in which he elected 
to have his case remanded to the agency of original 
jurisdiction (AOJ) for review of the newly submitted 
evidence.  See 38 C.F.R. § 20.1304 (2007).  Therefore, the 
Board may not properly consider this evidence or issue a 
decision at this time, and must remand the case to allow the 
AOJ opportunity to review this evidence and readjudicate the 
veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  All additional evidence submitted by 
the veteran should be reviewed by the AOJ.

2.  After completing the above action and 
any other development as may be indicated, 
the veteran's service connection claim 
should be readjudicated, to include all 
evidence received since the May 2007 
supplemental statement of the case.  If 
the claim remains denied, the veteran and 
his representative should be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




